UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2301


ANNE MELCHOR BREMUS,

                Plaintiff - Appellant,

          v.

AMR CORPORATION; AMERICAN AIRLINES, INCORPORATED; AMERICAN
EAGLE AIRLINES, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00100-RBS-LRL)


Submitted:   May 29, 2015                 Decided:   June 16, 2015


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Mann, JOHN B. MANN, P.C., Richmond, Virginia, for
Appellant. Daniel E. Farrington, THE FARRINGTON LAW FIRM, LLC,
Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anne   Melchor   Bremus   appeals       the   district   court’s    order

granting Defendants’ Fed. R. Civ. P. 12(c) motion for judgment

on   the   pleadings   on   Bremus’s       discrimination   and   retaliation

claims, brought pursuant to Title VII of the Civil Rights of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012).                 Bremus

has filed a motion for leave to file materials as an attachment

to her opening brief, and Defendants have filed a motion for

leave to file a supplemental appendix.                We have reviewed the

record and find no reversible error.             Accordingly, we grant the

parties’ pending motions and affirm for the reasons stated by

the district court.     Bremus v. AMR Corp., No. 2:12-cv-00100-RBS-

LRL (E.D. Va. Nov. 3, 2014).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                       2